DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a driving gear” in lines 12-13 of the claim and then recites “a driving gear” in line 19 of the claim. It is unclear if these two recitations are referring to the same element of the device or two separate elements. For the purposes of examination, the driving gear in lines 12-13 will be treated as applicant’s element 228, the electric mode driving gear. The driving gear in line 19 will be treated as applicant’s element 262, the manual mode driving gear. Clarification, such as the use of the terms “electric mode driving gear” and “manual mode driving gear” to better distinguish these two elements, is required.
Claim 3 recites “an insertion member for electric mode” and “an insertion member for manual mode” which renders the claim indefinite. It is unclear if these two recitations are referring to the same “insertion member” element of the device or two separate elements. Clarification, such as the use of the terms “electric mode insertion member” and “manual mode insertion member” to better distinguish these two elements, is required.
Claim 3 recites “an engaging groove for electric mode” and “an engaging groove for manual mode” which renders the claim indefinite. It is unclear if these two recitations are referring to the same “engaging groove” element of the device or two separate elements. Clarification, such as the use of the terms “electric mode engaging groove” and “manual mode engaging groove” to better distinguish these two elements, is required.
Claim 8 recites “an switch button for electric mode” and “an switch button for manual mode” which renders the claim indefinite. It is unclear if these two recitations are referring to the same “switch button” element of the device or two separate elements. Clarification, such as the use of the terms “electric mode switch button” and “manual mode switch button” to better distinguish these two elements, is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tung in US Patent 8522804 in view of Lai in US Patent 6182917.
Tung teaches a sunshade switchable between a manual mode and an electric mode, comprising: a pole (111) including upper (toward 117) and lower (toward 115) ends spaced from each other along a longitudinal axis of the pole; a hub (439) securely mounted to the upper end of the pole, wherein a plurality of ribs is (451) pivotably mounted to the hub; a runner (297) slideably mounted around the pole, wherein a plurality of stretchers (313) is pivotably mounted between the runner and the plurality of ribs, wherein the plurality of ribs moves away from the pole to an unfolded position when the runner moves towards the hub, and wherein the plurality of ribs moves towards the pole to a collapsed position when the runner moves away from the hub and an operating device coupled to the lower end of the pole, wherein the operating device interlocks (via 253/255/257/295) with the runner and includes a handle (213).
Tung is silent on the use of a motor. Lai teaches an umbrella with a pole including an operating device (see Fig. 1) coupled to the lower end of the pole, wherein the operating device interlocks with a runner and includes a motor (21) and a handle (34), wherein when the operating device is set to the electric mode (Figs. 4A/B), the rotation of the motor causes movement of the runner along the longitudinal axis of the pole, and the runner is not moved when the handle rotates, and wherein when the operating device is set to the manual mode (Figs. 5A/B), the runner is not moved when the motor operates, and wherein rotation of the handle causes movement of the runner along the longitudinal axis of the pole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tung by using a dual-powered operating device as taught by Lai in order to allow the user to manually operate the umbrella when power is not available.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel dual-powered sunshade including both manual and electric opening modes, where there are two separate driving gears that independently drive an actuating gear on a screw rod, each of the driving gears being disengaged when the other is in operation. Additionally, the prior art fails to teach a dual-powered umbrella with a tiltable top portion where the runner is positioned on the top portion when it is tilted, as well as a pole-rotation means mounted to the lower end of the pole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Small, Chan et al., Chan, and Pan et al. teach dual-powered umbrellas. Pearlstine, and Tung ‘620 & ‘304 teach tiltable umbrellas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636